Citation Nr: 1718390	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for partial loss of right infraspinatus and supraspinatus muscle power with injury to subluxating internal clavicular joint, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In December 2014, the Board remanded the issues for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the above claims in December 2014, in relevant part, to obtain a VA examination to determine the current severity of the Veteran's right shoulder disability.  The Veteran was afforded a VA examination in September 2015.  Since the time of the prior Board remand and the VA examination, however, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The Board recognizes that the Veteran's right shoulder disability has been rated under Diagnostic Code 5304 for injury to Muscle Group IV; however, the July 1972 that originally granted entitlement to service connection for the right shoulder disability clearly based the assigned rating on problems that included dysfunction of the shoulder joint due to swelling and tenderness to palpation and subsequent VA examinations have shown decreased ranges of motion of the right shoulder joint that have been attributed to the service-connected disability.  Based on the foregoing and given that the September 2015 VA examination report failed to include much of the foregoing testing, the Board finds that the September 2015 VA contract examination did not comply with Correia and that a new examination is warranted.

The claim for entitlement to TDIU is inextricably intertwined with the increased rating claim and adjudication of this issue is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

All findings should be reported in detail.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




